Citation Nr: 0522165	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for prostatitis, claimed as 
a result of exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  
Service in Vietnam is indicated by the evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded 
for further development in April 2004 and March 2005.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era.  

2.  Prostatitis was first shown decades after the veteran's 
discharge from service and is not shown by competent medical 
evidence to be related to his military service.  


CONCLUSION OF LAW

Prostatitis was not incurred in or due to active service, and 
may not be so presumed.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
prostate condition, including as a result of exposure to 
Agent Orange in Vietnam.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2003 Statement of the Case (SOC) and 
the August 2004 and May 2005 Supplemental Statement of the 
Case (SSOC) of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, pursuant to instructions contained in the 
Board's April 2004 remand, a letter was sent to the veteran 
in April 2004, with a copy to his attorney, which was 
specifically intended to address the requirements of the 
VCAA.  The letter enumerated what the evidence must show to 
establish service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The RO also informed the veteran that VA 
will make reasonable efforts to get "Relevant records not 
held by any Federal Agency.  This may include medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  See the April 
21, 2004 letter, page 5.    

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the April 2004 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the April 2004 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the April 21, 2004 letter, page 2.    

The Board therefore finds that the April 2004 letter, the 
April 2003 SOC, and the August 2004 and May 2005 SSOC 
properly notified the veteran and his attorney of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the VCAA letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. 
§ 5103(b) [evidence must be received by VA within one year 
from the date notice is sent].  One year has elapsed since 
the April 2004 letter.  

One final comment regarding notice is in order.  The veteran 
was provided notice of the VCAA in 2004, following the 
initial adjudication of this claim by rating decision in 
February 2003.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of the issue by the RO.  
While that was not done in this case, the Board does not 
believe that the veteran has been prejudiced by such failure 
in timing.  His claim was readjudicated by the RO in the 
August 2004 and May 2005 SSOC, following issuance of the 
April 2004 VCAA notice letter.  The veteran was provide with 
ample opportunity to respond to those letters.  In May 2005 
correspondence, the veteran indicated that he had no further 
evidence to submit and requested that his claim be 
immediately forwarded to the Board.  Neither the veteran or 
his attorney have contended that he was in any way prejudiced 
by the timing of the VCAA notice.

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, this claim was readjudicated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.  

The Board additionally finds that its April 2004 and March 
2005 remand instructions have been complied with to the 
extent possible.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.].  VA's compliance as to the Board's VCAA 
concerns, expressed in the April 2004 remand, has been 
documented above.  In the March 2005 remand, the Board 
instructed the Veterans Benefits Administration (VBA) to have 
a VA physician review the veteran's claims file and provide 
an opinion as to whether prostatitis or any other disorder of 
the prostate is related to his military service, to include 
but not necessarily limited to herbicide exposure in Vietnam.  
The record reflects that the veteran was provided a VA 
examination in May 2005 which included the requested opinion.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his attorney have not identified 
any outstanding evidence, and the veteran stated in May 2005 
that he had no further evidence to submit and wished to have 
his claimed immediately forwarded to the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  In his April 2003 
substantive appeal, the veteran specifically declined the 
opportunity to testify at a personal hearing.  See VA Form 9, 
dated in April 2003.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to prevail on the issue of direct service connection 
there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in- service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. 
§ 3.307(a)(6)(iii) (2004).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2004).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2004); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure]. 

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 
38 U.S.C.A. § 1116.  

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Factual background

As noted in the Introduction, the veteran's DD form 214 
reflects that he served in Vietnam during the Vietnam era.  
Service medical records are negative for complaints or 
findings regarding prostatitis or any problem with the 
prostate.  

There appears to be no relevant evidence for approximately 
three decades after the veteran left military service.  

A November 1999 private treatment record indicated that the 
veteran had a history of elevated PSA (prostate screening 
antigen) of 7.3 in 1998 and had been treated for prostatitis 
in the past.  The diagnosis was prostatitis.  Thereafter, the 
record continues to reflect elevated PSA test results and 
diagnoses of prostatitis.  Biopsies of the prostate during 
this period were benign.  

The veteran was afforded a VA examination in May 2005.  The 
claims file was reviewed.  The veteran related a history of 
having elevated PSA blood studies dated back to approximately 
to the year 2000.  Following clinical evaluation, the 
diagnosis was benign prostatic hypertrophy, less likely than 
not secondary to herbicide exposure or military service 
exposure.  The examiner commented that he was not aware of 
any clinical association between herbicides and prostatitis.  



Analysis

The veteran contends that his prostatitis is due to exposure 
to herbicides during service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

Hickson element (1) has been met.  The record contains 
multiple diagnoses of prostatitis, including on the May 2005 
VA examination (benign prostatic hypertrophy).  

Turning to element (2), in-service disease or injury, the 
Board will separately address disease and injury.   As to 
disease, the veteran's service medical records are entirely 
silent as to complaint, treatment or diagnosis of prostatitis 
or any prostate problems.  Indeed, the veteran has not 
contended that he had prostatitis in service or for years 
thereafter.  Turning to injury, the injury alleged is 
exposure to herbicides.  Because the veteran served in 
Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) has 
therefore been established on a presumptive basis.

Moving to element (3),  medical nexus, the Board will first 
discuss the matter of presumptive service connection and then 
address the veteran's claim under Combee.

The disorders granted presumptive service connection based on 
Agent Orange exposure under 38 C.F.R. § 3.309(e) for Agent 
Orange exposure are specified with precision.  The disorder 
for which service connection is sought must be specified at 
38 C.F.R. § 3.309(e) in order to enjoy the presumption of 
service incurrence thereunder.  In this case, although 
prostate cancer is listed, the disabilities specified at 38 
C.F.R. § 3.309(e) do not include the veteran's diagnosed 
prostatitis.  Therefore, the Agent Orange presumption of 
service connection is not applicable.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his prostatitis without regard for the 
Agent Orange presumptions.

In this case, there is no medical evidence which serves to 
link the veteran's prostatitis to herbicide exposure in 
service.  No clinician has attributed the veteran's 
conditions to herbicide exposure.  Indeed, the May 2005 
medical opinion from the VA examiner, which is the only 
medical opinion of record, indicated that it was less likely 
than not that the veteran's prostatitis is related to 
herbicide exposure.  In fact, the examiner concluded that the 
veteran's prostatitis was less likely than not related to his 
military service in general.  

The only evidence which serves to connect the veteran's 
prostatitis with his presumed herbicide exposure statements 
of the veteran himself.  It is now well settled, however, 
that laypersons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2004) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
on medical matters such as nexus is accordingly lacking in 
probative value.  See also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].

As has been discussed in connection with the VCAA above, the 
veteran has been accorded ample opportunity to provide 
crucial medical nexus evidence.  He has not done so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

In short, the evidence against Hickson element (3), medical 
nexus, preponderates.  That element is therefore not met, and 
the veteran's claim fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
prostatitis.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for prostatitis, claimed as 
a result of exposure to herbicide agents, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


